Exhibit 10.1

AMENDED AND RESTATED

CASCADE CORPORATION

STOCK APPRECIATION RIGHTS AND RESTRICTED STOCK PLAN

(As amended March 30, 2010)

1. Purposes.

This Plan is intended to enable Cascade Corporation (the “Corporation”) to
recognize the contribution of executives of the Corporation and its subsidiaries
to the Corporation’s success, to provide them incentives to enhance the
Corporation’s business prospects and to recognize their role and that of the
Board of Directors (the “Board”) in increasing value over the long term.

2. Effective Date and Duration of Plan.

(a) Effective Date. This amended and restated Plan shall become effective upon
approval by the shareholders of the Corporation.

(b) Duration. No stock appreciation rights (“Rights”) or restricted shares of
Cascade Corporation common stock (“Restricted Shares”) may be granted under the
Plan after May 31, 2013. However, the Plan shall continue in effect until all
rights issued under the Plan have been exercised or have expired. The Board may
suspend or terminate the Plan at any time, except with respect to outstanding
Rights and Restricted Shares. Termination shall not affect any outstanding
Rights or Restricted Shares, or the forfeitability of Rights or Restricted
Shares granted under the Plan.

3. Administration.

The Plan shall be administered by the Compensation Committee of the Board (the
“Committee”). The Committee shall have full power and authority, subject to the
provisions of the Plan, to:

(a) Designate employee participants;

(b) Determine the amount and other terms and conditions of Rights to employees,
such determinations to be subject to Board approval in the case of grants to
officers of the Corporation.

(c) Determine the amount, conditions and restrictions for grants of Restricted
Shares, which may be based upon continuous service with the Company or the
attainment of certain performance goals, such determinations to be subject to
Board approval in the case of grants to officers of the Corporation, and those
terms and conditions of Restricted Share grants to non-employee members of the
Board of Directors which are not stated in Section 11 of the Plan.

(d) Adopt and amend rules and regulations relating to administration of the
Plan, advance the lapse of any waiting period, accelerate any exercise date, and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan.



--------------------------------------------------------------------------------

Decisions of the Committee as to interpretation of, any Rights or Restricted
Shares granted pursuant to, the Plan and any related agreement shall be final.
The Committee in its sole discretion may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any related agreement.

4. Eligibility.

The Committee may from time to time grant Rights (“Rights”) or Restricted Shares
to such key executive employees of the Corporation (“Participants”) or of any
subsidiary as the Committee may deem eligible.

5. Rights/Share Limitation

(a) A Right is a right granted under the Plan which enables the holder to
receive at the time of exercise an amount, payable solely in the form of Cascade
Corporation common shares valued at Fair Market Value, equal to the difference
between the Fair Market Value of a single common share of Cascade Corporation
stock and the Base Price of a single common share of Cascade Corporation stock.

(b) In no event shall more than 750,000 Cascade Corporation common shares, as
adjusted by the Committee to reflect proportionately any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares in connection with Cascade Corporation common shares be issued pursuant
to the Plan.

(c) In no event shall more than 100,000 Cascade Corporation shares, as adjusted
by the Committee to reflect proportionately any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares in connection with Cascade Corporation common shares, be issued to any
one individual pursuant to the exercise of Rights granted to such individual
under the Plan in a single fiscal year.

6. Required Terms and Conditions of Rights.

The Committee may grant Rights under the Plan, subject to such rules, terms, and
conditions as the Committee prescribes in accordance with the provisions of the
Plan, including the following:

(a) Base Price. The Base Price of each Right shall be established by the
Committee and may not be less than the Fair Market Value of a common share of
Cascade Corporation common stock on the date the grant is made.

(b) Fair Market Value. The Fair Market Value of a common share of Cascade
Corporation common stock means the closing price quoted on the New York Stock
Exchange, or if the shares did not trade that date, on the last prior date on
which the shares were traded.



--------------------------------------------------------------------------------

(c) Maximum Term of Right. A Right shall be exercisable during such period of
time as the Committee may specify, provided that no Right shall be exercisable
after the expiration of 10 years from the date on which it is granted.

(d) Installment Exercise Limitations. Each grant of Rights shall generally
become exercisable in equal cumulative annual installments over such period as
the Committee may establish, except to the extent that other terms of exercise
are specifically provided by other terms of the Plan. The Committee shall have
discretion to establish vesting periods and limitations on amounts to be
realized upon exercise in connection with grants it may make.

(e) Termination of Employment.

(i) Death. If a Participant dies while entitled to exercise Rights granted under
this Plan, such Rights may be exercised for a period of one year after the
Participant’s death. Rights not exercisable at the time of death, and Rights not
exercised during the period provided by this subparagraph, will expire. In the
event of a Participant’s death, Rights exercisable as of the date of the
Participant’s death may be exercised by such beneficiary as the Participant may
have designated in writing in a manner determined by the Committee. In the
absence of such a designation, the Participant’s estate shall have the right to
exercise such Rights.

(ii) Retirement. If a Participant terminates employment after age 62 under
circumstances which the Committee in its sole discretion deems equivalent to
retirement, any Rights the Participant was entitled to exercise at the date of
retirement may be exercised for a period of one year following retirement.
Rights not exercisable at the time of retirement, and Rights not exercised
during the period provided by this subparagraph, will expire. The provisions of
this subparagraph (ii) shall apply also to retirements due to physical or mental
disability which the Committee determines is of such a nature as to prevent
further performance of job duties. Should a retired Participant die while
entitled to exercise Rights, the provisions of subparagraph (i) above shall
apply to the exercise of such Rights, which may be exercised for a period of one
year following the Participant’s death.

(iii) Other Termination of Employment – Not For Cause. Should a Participant
cease to be employed by the Corporation or its subsidiaries for reasons other
than Death or Retirement, any Rights the Participant was entitled to exercise at
the date of termination may be exercised for a period of 90 days following
termination or, if longer, until 30 days have elapsed following the public
dissemination of the Corporation’s financial results for the first fiscal period
ending after the termination of the Participant’s employment. Rights not
exercisable at the time of termination, and Rights not exercised during such
90-day or extended period, shall expire. Should a terminated Participant die
while entitled to exercise Rights, the provisions of subparagraph (i) above
shall apply to the exercise of such Rights, which may be exercised for a period
of one year following the Participant’s death. The rights granted by this
subparagraph (iii) shall not apply to a Participant who is terminated for Cause,
or whom the Committee determines in its sole discretion has entered into
competition with the Corporation.



--------------------------------------------------------------------------------

(iv) Termination for Cause. Participants whose employment is terminated for
(A) willful failure to perform reasonable directives of the Corporation’s
management; (B) use of alcohol or illegal drugs which interferes with the
Participant’s performance of duties in the judgment of the Corporation’s
management; (C) dishonesty affecting the Corporation or any related entity or
conviction of a felony or any crime involving fraud or misrepresentation;
(D) gross negligence or willful misconduct resulting in substantial loss to the
Corporation, damage to the Corporation’s reputation, or theft, embezzlement or
similar loss to the Corporation; or (E) other conduct which the Committee in its
sole discretion determines sufficiently harmful to the interests of the
Corporation to constitute cause for termination shall forfeit all outstanding
Rights awarded under this Plan.

(f) Acceleration of Vesting. The Committee shall have discretion to provide in
an individual Participant’s grant agreement for the exercise of all or a portion
of Rights granted to the Participant which would not otherwise be exercisable,
in the event of the Participant’s Death or Retirement.

(g) Exercise.

(i) Subject to subparagraph (v) of this paragraph (g), the Committee shall
establish the time or times for exercise of Rights.

(ii) Each Right shall entitle the holder, upon exercise, to receive from the
Corporation an amount equal in value to the excess of the Fair Market Value on
the date of exercise of one Right over its Base Price. Such amount shall be
payable solely in the form of Cascade Corporation common shares valued at Fair
Market Value. No Right shall be exercisable at a time that the amount determined
under this Subsection is negative. No fractional shares shall be issued as
payment hereunder.

(iii) The Corporation shall make no payment hereunder prior to taking steps
necessary to assure that it will receive from a participant who has exercised a
Right amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements, including social security and other normal
withholdings.

(iv) Rights may be exercised only during the 30-day period following the third
business day after public dissemination of the Corporation’s financial results
for any fiscal quarter or for its fiscal year.

(h) Non-Transferability. During a Participant’s lifetime, Rights shall be
exercisable only by the Participant, the Participant’s payee pursuant to a valid
order by a domestic relations court with jurisdiction, or by a legally
designated guardian or conservator. With the Committee’s prior consent, a
Participant may transfer Rights to a trust for his or her benefit established
for estate planning purposes.



--------------------------------------------------------------------------------

7. Required Terms and Conditions of Restricted Stock Awards

The Committee may award shares of Cascade common stock to Participants, which
shares shall be subject to such terms and conditions as the Committee may
prescribe, including the following:

(a) Employment Requirement. A recipient of a grant of Restricted Shares must
remain in the employment of the Corporation during a period designated by the
Committee (“Restriction Period”) in order to retain the shares under the Grant.
If the recipient ceases to be employed by the Corporation during the Restriction
Period, the Restricted Share grant shall terminate and the shares of Common
Stock shall be immediately returned to the Corporation; however, the Committee
may, at the time of grant, provide for the employment restriction to lapse with
respect to a portion or portions of the Grant of Restricted Shares at different
times during the Restriction Period. The Committee shall have discretion to
provide for such exceptions to, or waivers of, the employment restriction as it
may deem appropriate.

(b) Lapse of Restrictions. All restrictions imposed under the Restricted Share
grant shall lapse when the restriction period expires if the employment
requirement above and any other restrictions or performance goals have been met.
The recipient shall then be entitled to certificates representing shares as to
which the restriction has expired, with restrictive legends placed pursuant to
this Plan removed.

(c) Dividends. Any dividends declared on the Restricted Shares during the
Restriction Period shall be paid to the recipient.

8. Changes in Capital Structure, Mergers, Etc.

(a) Change in Capital Structure. If the outstanding shares of Common Stock of
the Corporation are hereafter increased, decreased or changed into or exchanged
for a different number or kind of shares of the Corporation or of another
corporation by reason of any recapitalization, reclassification, stock split,
combination of shares or dividend payable in shares, the Committee shall make
appropriate adjustments in the price and number of outstanding Rights or
portions thereof then unexercised, so that the participant’s proportionate
interest before and after the occurrence of the event is maintained; provided,
however, that this Section 8(a) shall not apply with respect to transactions
referred to in Section 8(b). Any such adjustment made by the Committee shall be
conclusive.

(b) Reorganization or Liquidation.

(i) Cash, Stock or Other Property for Stock. Except as provided in
Section 8(b)(ii), upon a merger, consolidation, reorganization, plan of exchange
or liquidation involving the Corporation, as a result of which the shareholders
of the Corporation receive cash, stock or other property in exchange for or in



--------------------------------------------------------------------------------

connection with their Common Stock (any such transaction to be referred to in
this Section 8 as an “Accelerating Event”), any Right granted hereunder shall
terminate, except as specified in the first sentence of Section 8(b)(ii), but
the employee shall have the right during the 30-day period immediately prior to
any such Accelerating Event to elect to exercise Rights awarded him or her, in
whole or in part, without any limitation on exercisability; provided, however,
that such exercise shall be deemed to occur immediately prior to such
Accelerating Event and shall be contingent upon the occurrence of such
Accelerating Event.

(ii) Stock for Stock. If the shareholders of the Corporation receive capital
stock of another Corporation (“Exchange Stock”) in exchange for their Common
Stock in any transaction involving a merger, consolidation, reorganization, or
plan of exchange, all Rights granted hereunder shall be converted into stock
appreciation rights and awards measured by the Exchange Stock, unless the
Committee, in its sole discretion, determines that any or all such Rights shall
not be converted, but instead shall terminate in accordance with the provisions
of Section 8(b)(i) The amount and price of converted Rights shall be determined
by adjusting the amount and price of the Rights or other awards granted
hereunder to take into account the relative values of the Exchange Stock and
Corporation’s common shares in the transaction.

(iii) Mergers, Acquisitions, Etc. The Committee may also grant Rights with
terms, conditions and provisions that vary from those specified in the Plan if
such awards are granted in substitution for, or in connection with the
assumption of, stock appreciation rights awarded by another Corporation and
assumed or otherwise agreed to be provided for by the Corporation pursuant to or
by reason of a transaction involving a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation to
which the Corporation or a parent or subsidiary Corporation of the Corporation
is a party.

9. Amendment of Plan.

The Board may modify or amend the Plan in such respects as it deems advisable
but no such amendment may (a) increase the number of shares available under the
Plan (other than an increase solely to reflect a reorganization,
recapitalization, stock spit, stock dividend, combination of shares, merger,
consolidation or any other change in corporate structure of the Corporation
affecting the Common Stock, or any distribution to shareholders other than a
cash dividend); (b) change the types of awards available under the Plan;
(c) extend the term of the Plan; or (d) constitute a “material revision” to the
Plan or other modification requiring stockholder approval pursuant to the New
York Stock Exchange Corporate Governance Listing Standards. No change in an
award already granted shall be made without the written consent of the holder of
such award.



--------------------------------------------------------------------------------

10. Employment and Service Rights.

Nothing in the Plan or any award pursuant to the Plan shall (a) confer upon any
employee any right to be continued in the employment of the Corporation or any
parent or subsidiary Corporation of the Corporation or interfere in any way with
the right of the Corporation or any subsidiary of the Corporation by whom such
employee is employed to terminate such employee’s employment at any time, for
any reason, with or without cause, or increase or decrease such employee’s
compensation or benefits; or (b) confer upon any person engaged by the
Corporation or any parent or subsidiary Corporation of the Corporation any right
to be retained or employed by the Corporation or any parent or subsidiary
Corporation of the Corporation or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Corporation or any subsidiary of the Corporation.

11. Participation by Directors

Commencing June 5, 2007, after every annual meeting of the shareholders, each
non-employee director of the Corporation shall be awarded a number of Restricted
Shares which most nearly totals $60,000 in value, based upon the closing price
of the Corporation’s common shares quoted on the New York Stock Exchange on the
business day following the next quarterly announcement of the Corporation’s
earnings (the “Valuation Date”). No fractional shares shall be issued.
Restricted Share Grants to directors shall be issued as of the Valuation Date.
Restricted Share Grants issued prior to June 1, 2010, shall vest and become free
of all restrictions 25% after one year and 25% following each year of director
service thereafter. Restricted Share Grants issued on or after June 1, 2010,
shall vest 100% after one year of director service following such grant. Such
awards shall be subject to the provisions of this Plan in all other respects.
All Rights which may have been granted to a director prior to the effective date
of this Plan as amended and restated shall be exercisable whether or not they
would otherwise be subject to exercise, and all restrictions applicable to
grants of restricted shares shall lapse, upon the director’s death or reaching
of the mandatory retirement age established for directors.

12. Rights as a Shareholder.

(a) Recipients of Rights. The recipient of any award of Rights under the Plan
shall have no rights as a shareholder with respect to any Right, and except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights issued to shareholders. Shares issued pursuant to the
exercise of Rights may bear such restrictions on sale or other transfer as
counsel to the Corporation may determine are required under securities or other
applicable laws.

(b) Recipients of Restricted Shares. Recipients of awards of Restricted Stock
shall be entitled to vote such shares on any issue presented to the shareholders
for a vote. Recipients of awards of Restricted Stock shall not be entitled to
sell or otherwise transfer such shares except as permitted by the agreement
evidencing the award. Restricted Shares may bear such restrictions on sale or
other transfer as counsel to the Corporation may determine are required under
securities or other applicable laws.

13. Governing Law.

The provisions of this Plan shall be governed by and interpreted in accordance
with the laws of the State of Oregon.